Case 4:21-cv-00197-RGE-SBJ Document 1-1 Filed 07/02/21 Page 1 of 26




    EXHIBIT A
        Case 4:21-cv-00197-RGE-SBJ Document 1-1 Filed 07/02/21 Page 2 of 26
                 E-FILED 2021 MAY 27 10:01 AM POLK - CLERK OF DISTRICT COURT




                       IN THE IOWA DISTRICT COURT FOR POLK COUNTY


 CARLOS ALBERTO CAVALCANTI                                    Case No. __________
 COELHO, JR,

          Plaintiff,

 vs.                                                              PETITION
                                                                     and
 COGNIZANT TECHNOLOGY                                           JURY DEMAND
 SOLUTIONS SERVICES, LLC,

          Defendant.


         COMES NOW the Plaintiff, and for his cause of action against Defendant states the

following:

                                         INTRODUCTION

         1. This is an action under the Iowa Civil Rights Act, the Iowa Wage Payment Collection

Law, and the Family Medical Leave Act, challenging Defendant’s illegal conduct against Plaintiff.

         2. Plaintiff Carlos Alberto Cavalcanti Coelho, Jr. (“Carlos”) is a resident of Polk County,

Iowa.

         3. Defendant Cognizant Technology Solutions Services, LLC is an Arizona corporation

doing business in Polk County, Iowa.

         4. The acts about which Plaintiff complains occurred in Polk County, Iowa.

                               PROCEDURAL REQUIREMENTS

         5. On February 14, 2020, within 300 days of the acts of which he complains, Carlos filed

charges of employment discrimination and retaliation against Defendant with the Iowa Civil Rights

Commission. Due to a conflict, the Commission transferred Carlos’ complaint to the Des Moines

Human Rights Commission.




                                                   1
      Case 4:21-cv-00197-RGE-SBJ Document 1-1 Filed 07/02/21 Page 3 of 26
                E-FILED 2021 MAY 27 10:01 AM POLK - CLERK OF DISTRICT COURT




        6. On February 10, 2021, the Des Moines Human Rights Commission administratively

closed Plaintiff’s complaint and on April 7, 2021, less than 90 days prior to the filing of this Petition,

the Iowa Civil Rights Commission issued a right to sue letter with respect to Plaintiff’s charges.

                                      FACTUAL BACKGROUND

        7.         On November 20, 2013, Defendant hired Carlos as a Senior Process (Executive

Level in Programming) to provide technical support over the phone and by live internet chat.

        8.         Carlos was an hourly, non-exempt employee.

        9.         Though Carlos’ shift began at 8:00 a.m., Carlos typically arrived to work at 7:45 a.m.

        10.        Defendant ordered Carlos to begin working at 7:45 a.m.

        11.        Defendant failed to pay Carlos for these 15 minutes of work.

        12.        Defendant also forced Carlos to work during his unpaid lunch hour.

        13.        Carlos repeatedly complained about Defendant’s failure to pay him for all the time

he worked.

        14.        Around 2015, Kleber De Souza became Carlos’ manager.

        15.        In February 2018, Carlos became very sick. He was hospitalized for five days and

eventually diagnosed with Hepatitis B.

        16.        De Souza knew Carlos missed work because he was hospitalized, but still issued him

a disciplinary attendance point for the absence.

        17.        De Souza told Carlos he had to choose between his health and his job.

        18.        Carlos continued to miss work for doctor’s appointments every few months due to

his Hepatitis B.

        19.        Around May 2019, De Souza told Carlos’ direct supervisor, David Blinshenko, to

start assigning Carlos the most difficult cases.

        20.        These cases were more time-consuming and complex or involved difficult clients.


                                                      2
      Case 4:21-cv-00197-RGE-SBJ Document 1-1 Filed 07/02/21 Page 4 of 26
                 E-FILED 2021 MAY 27 10:01 AM POLK - CLERK OF DISTRICT COURT




           21.   Blinshenko claimed they were assigning Carlos these cases because he was so good at

his job.

           22.   Carlos had been a top performer, but because the difficult cases took longer to close

and the clients tended to be angrier, Carlos’ performance numbers suffered.

           23.   Carlos repeatedly asked Blinshenko to stop assigning him an overwhelming number

of difficult cases, but Blinshenko persisted in doing so.

           24.   The added stress exacerbated Carlos’ Hepatitis B.

           25.   Carlos also began to suffer from depression brought on by stress at work.

           26.   Around August 13, Defendant placed Carlos on a performance improvement plan

(“PIP”).

           27.   Many of the “issues” identified in the PIP occurred as the direct result of

Defendant’s retaliatory work assignments.

           28.   The PIP was supposed to last until September 13, 2019.

           29.   From August 13 to 26, Carlos continued working but struggled because his Hepatitis

B was flaring up.

           30.   The increased stress forced Carlos to use paid time off from August 26 to 30.

           31.   Carlos’ health deteriorated to the point his immune system began crashing. Carlos

was hospitalized from September 2 through 5.

           32.   Carlos’ wife, Hilda, notified De Souza and Blinshenko about Carlos’ hospitalization.

           33.   On September 9, Carlos returned to work, but he became very ill and almost lost

consciousness.

           34.   Carlos’ doctor ordered him off work for the rest of the week.

           35.   On September 12, Hilda messaged Blinshenko that Carlos had fainted. She said

Carlos was unable to walk, was short of breath, and may have to change his medication.


                                                    3
      Case 4:21-cv-00197-RGE-SBJ Document 1-1 Filed 07/02/21 Page 5 of 26
               E-FILED 2021 MAY 27 10:01 AM POLK - CLERK OF DISTRICT COURT




       36.     Hilda asked Blinshenko who she should contact to apply for short-term disability.

       37.     Blinshenko failed to respond.

       38.     On September 16, Carlos again tried to return to work but was unable to complete

the workday. Hilda picked him up and took him to the doctor.

       39.     Around 10:30 a.m., Carlos emailed Defendant’s Benefits department that he had

been hospitalized. Carlos requested FMLA and short-term disability paperwork.

       40.     Hilda also sent a doctors’ note about Carlos’ inability to work to Blinshenko. Hilda

also reported that she and Carlos had contacted the Benefits Department.

       41.     The evening of September 16, Carlos again emailed the Benefits and Human

Resources Departments. Carlos asked for FMLA and short-term disability paperwork “as soon as

possible.” Carlos explained he had “a medical condition and [was] unable to perform [his] work.”

       42.     By September 22, Defendant still had not responded. Carlos sent another email,

stressing it was “an urgent matter.”

       43.     Later that day, Carlos received and returned an official Leave of Absence Form.

       44.     On the form, Carlos wrote that he was hospitalized from September 2 through 5,

and that he had gotten sick when he tried to return on September 9. Carlos also reported that his

doctor excused him from working until September 23.

       45.     Carlos returned to work on September 23 but could not login to his computer.

       46.     Carlos sought out Blinshenko, to find out what was going on.

       47.     Blinshenko fired Carlos on the spot.

       48.     Blinshenko claimed Carlos failed to complete the PIP.

       49.     The PIP was supposed to run from August 12 to September 12.

       50.     Carlos had been on protected leave since August 26.




                                                 4
      Case 4:21-cv-00197-RGE-SBJ Document 1-1 Filed 07/02/21 Page 6 of 26
               E-FILED 2021 MAY 27 10:01 AM POLK - CLERK OF DISTRICT COURT




       51.     David Blinshenko was an employee and agent of Defendant, acting at all material

times within the scope of his employment and agency.

       52.     Kleber De Souza was an employee and agent of Defendant, acting at all material

times within the scope of his employment and agency.

                                    COUNT I
                    VIOLATIONS OF THE IOWA CIVIL RIGHTS ACT
                  DISABILITY DISCRIMINATION AND RETALIATION

       53.     Plaintiff repleads paragraphs 1 through 52 as if fully set forth herein.

       54.     Plaintiff was disabled within the meaning of the Iowa Civil Rights Act.

       55.     Plaintiff’s Hepatitis B substantially limited one or more major life activities, including

but not limited to his ability to take care of himself, walk, perform manual tasks, and work.

       56.     Plaintiff’s Hepatitis B also affected Plaintiff’s muscular, digestive, central nervous,

endocrine, and circulatory systems.

       57.     In the alternative, Defendant perceived Plaintiff as being disabled.

       58.     Defendant discriminated against Plaintiff and fired him.

       59.     Plaintiff’s disability was a motivating factor in Defendant’s discrimination.

       60.     Plaintiff requested reasonable accommodations.

       61.     Defendant failed to accommodate Plaintiff.

       62.     Defendant retaliated against Plaintiff and fired him.

       63.     Plaintiff’s requests for reasonable accommodations were a motivating factor in

Defendant’s retaliation.

       64.     As a result of Defendant’s illegal acts and omissions, Plaintiff has in the past and will

in the future suffer injuries and damages, including but not limited to mental and emotional distress,

embarrassment, betrayal, stress, loss of enjoyment of life, medical expenses, lost wages, and

employment benefits.


                                                   5
      Case 4:21-cv-00197-RGE-SBJ Document 1-1 Filed 07/02/21 Page 7 of 26
               E-FILED 2021 MAY 27 10:01 AM POLK - CLERK OF DISTRICT COURT




       WHEREFORE, Plaintiff demands judgment against Defendant in an amount that will fully

and fairly compensate him for his injuries and damages, for appropriate equitable relief, for

prejudgment and postjudgment interest, for attorney fees including litigation expenses, for the costs

of this action, and for such other relief as may be just in the circumstances and consistent with the

purpose of the Iowa Civil Rights Act.

                                COUNT II
             VIOLATION OF IOWA WAGE PAYMENT COLLECTION LAW
                               WAGE THEFT

       65.     Plaintiff repleads paragraphs 1 through 64 as if fully set forth.

       66.     Plaintiff was an hourly, non-exempt employee.

       67.     Plaintiff performed work on behalf of Defendant before his normal hours and

during his unpaid lunch hour.

       68.     Defendant intentionally failed to pay Plaintiff the full amount of his wages due in

violation of the Iowa Wage Payment Collection Law.

       69.     As a result of Defendant’s acts and omissions, Plaintiff has lost wages.

       WHEREFORE, Plaintiff demands judgment against Defendant in an amount which will

fully and fairly compensate him for his injuries and damages, for liquidated damages, for attorney

fees, including litigation expenses, for prejudgment and postjudgment interest, for the cost of this

action, and for such other relief as may be just in the circumstances and consistent with the purpose

of the Wage Payment Collection Law.

                              COUNT III
        INTERFERENCE IN VIOLATION OF FAMILY MEDICAL LEAVE ACT

       70.     Plaintiff repleads paragraphs 1 through 69 as if fully set forth herein.

       71.     At all times material to this case, Defendant Cognizant Technology Solutions

Services, LLC was an “employer” within the meaning of the FMLA.



                                                   6
      Case 4:21-cv-00197-RGE-SBJ Document 1-1 Filed 07/02/21 Page 8 of 26
                E-FILED 2021 MAY 27 10:01 AM POLK - CLERK OF DISTRICT COURT




        72.     At all times material to this case, Plaintiff was an “eligible employee” within the

meaning of the FMLA.

        73.     In August and September 2019, Plaintiff suffered from a “serious health condition.”

        74.     In September 2019, Plaintiff provided Defendant notice that he needed leave to due

to his serious health condition.

        75.     Defendant failed to notify Plaintiff in writing whether his leave would be designated

as FMLA leave.

        76.     Defendant failed to provide Plaintiff written notice detailing his obligations under

the FMLA.

        77.     Defendant failed to provide Plaintiff with the protected leave required by the FMLA.

        78.     Defendant interfered with Plaintiff’s right to take leave.

        79.     Defendant considered FMLA-protected leave as a negative factor when it disciplined

Plaintiff, placed him on a PIP, and fired him.

        80.     Defendant failed to allow Plaintiff the full length of time to improve his performance

under the PIP due to his FMLA leave.

        81.     As a result of Defendant’s acts and omissions, Plaintiff has in the past and will in the

future suffer damages including lost wages and employment benefits.

        WHEREFORE, Plaintiff demands judgment against Defendant in an amount that will fully

and fairly compensate him for his injuries and damages, for liquidated damages, for appropriate

equitable and injunctive relief, for prejudgment and postjudgment interest, for attorney fees and

litigation expenses, for the costs of this action, and for such other relief as may be just in the

circumstances and consistent with the purpose of the FMLA.




                                                    7
Case 4:21-cv-00197-RGE-SBJ Document 1-1 Filed 07/02/21 Page 9 of 26
        E-FILED 2021 MAY 27 10:01 AM POLK - CLERK OF DISTRICT COURT




                                JURY DEMAND

 COMES NOW the Plaintiff and requests a trial by jury.




                                       _/s/ _ David Albrecht_______
                                      FIEDLER LAW FIRM, P.L.C.
                                      David Albrecht AT0012635
                                      david@employmentlawiowa.com
                                      Amy Beck AT0013022
                                      amy@employmentlawiowa.com
                                      8831 Windsor Parkway
                                      Johnston, IA 50131
                                      Telephone: (515) 254-1999
                                      Fax: (515) 254-9923
                                      ATTORNEYS FOR PLAINTIFF




                                         8
       Case 4:21-cv-00197-RGE-SBJ Document 1-1 Filed 07/02/21 Page 10 of 26
                E-FILED 2021 MAY 27 10:01 AM POLK - CLERK OF DISTRICT COURT




                      IN THE IOWA DISTRICT COURT FOR POLK COUNTY


 CARLOS ALBERTO CAVALCANTI                                     Case No. __________
 COELHO, JR,

         Plaintiff,

 vs.                                                          ORIGINAL NOTICE

 COGNIZANT TECHNOLOGY
 SOLUTIONS SERVICES, LLC,

         Defendant.


TO THE ABOVE-NAMED DEFENDANT: COGNIZANT TECHNOLOGY SOLUTIONS
                              SERVICES, LLC


        You are notified that a Petition at Law has been filed in the office of the clerk of this
court naming you as the defendant in this action. A copy of the Petition is attached to this notice.
The attorneys for the plaintiff are David Albrecht and Amy Beck of Fiedler Law Firm, P.L.C.,
whose address is 8831 Windsor Parkway, Johnston, Iowa, 50131. Their phone number is (515)
254-1999; facsimile number (515) 254-9923.

         You must serve a motion or answer within 20 days after service of this original notice
upon you and, within a reasonable time thereafter, file your motion or answer with the Clerk of
Court for Polk County. If you do not, judgment by default may be rendered against you for the
relief demanded in the petition.

        If you require the assistance of auxiliary aids or services to participate in court because of
a disability, immediately call your district ADA coordinator at (515) 286-3394 (If you are hearing
impaired, call Relay Iowa TTY at 1-800-735-2942).



                                                 CLERK OF COURT
                                                 Polk County Courthouse
                                                 Des Moines, Iowa
               Case 4:21-cv-00197-RGE-SBJ Document 1-1 Filed 07/02/21 Page 11 of 26
                         E-FILED 2021 MAY 27 11:05 AM POLK - CLERK OF DISTRICT COURT




Iowa Judicial Branch                                               Case No.       LACL150737
                                                                   County         Polk

Case Title           CARLOS COELHO JR VS COGNIZANT TECHNOLOGY SOLUTIONS

You must file your Appearance and Answer on the Iowa Judicial Branch eFile System, unless the attached Petition and
Original Notice contains a hearing date for your appearance, or unless the court has excused you from filing electronically
(see Iowa Court Rule 16.302).

Register for the eFile System at www.iowacourts.state.ia.us/Efile to file and view documents in your case and to receive
notices from the court.

For general rules and information on electronic filing, refer to the Iowa Rules of Electronic Procedure in chapter 16 of the
Iowa Court Rules at www.legis.iowa.gov/docs/ACO/CourtRulesChapter/16.pdf.

Court filings are public documents and may contain personal information that should always be kept confidential. For the
rules on protecting personal information, refer to Division VI of chapter 16 of the Iowa Court Rules and to the Iowa
Judicial Branch website at www.iowacourts.gov/for-the-public/representing-yourself/protect-personal-information/.

Scheduled Hearing:




If you need assistance to participate in court due to a disability, call the disability access coordinator at (515) 286-3394 .
Persons who are hearing or speech impaired may call Relay Iowa TTY (1-800-735-2942). For more information, see
www.iowacourts.gov/for-the-public/ada/. Disability access coordinators cannot provide legal advice.

Date Issued 05/27/2021 11:05:35 AM




District Clerk of Polk          County
 /s/ Jennifer Ewers
       Case 4:21-cv-00197-RGE-SBJ Document 1-1 Filed 07/02/21 Page 12 of 26
                E-FILED 2021 MAY 27 10:01 AM POLK - CLERK OF DISTRICT COURT




                      IN THE IOWA DISTRICT COURT FOR POLK COUNTY


 CARLOS ALBERTO CAVALCANTI                                   Case No. __________
 COELHO, JR,

         Plaintiff,

 vs.                                                             PETITION
                                                                    and
 COGNIZANT TECHNOLOGY                                          JURY DEMAND
 SOLUTIONS SERVICES, LLC,

         Defendant.


        COMES NOW the Plaintiff, and for his cause of action against Defendant states the

following:

                                        INTRODUCTION

        1. This is an action under the Iowa Civil Rights Act, the Iowa Wage Payment Collection

Law, and the Family Medical Leave Act, challenging Defendant’s illegal conduct against Plaintiff.

        2. Plaintiff Carlos Alberto Cavalcanti Coelho, Jr. (“Carlos”) is a resident of Polk County,

Iowa.

        3. Defendant Cognizant Technology Solutions Services, LLC is an Arizona corporation

doing business in Polk County, Iowa.

        4. The acts about which Plaintiff complains occurred in Polk County, Iowa.

                              PROCEDURAL REQUIREMENTS

        5. On February 14, 2020, within 300 days of the acts of which he complains, Carlos filed

charges of employment discrimination and retaliation against Defendant with the Iowa Civil Rights

Commission. Due to a conflict, the Commission transferred Carlos’ complaint to the Des Moines

Human Rights Commission.




                                                  1
     Case 4:21-cv-00197-RGE-SBJ Document 1-1 Filed 07/02/21 Page 13 of 26
                E-FILED 2021 MAY 27 10:01 AM POLK - CLERK OF DISTRICT COURT




        6. On February 10, 2021, the Des Moines Human Rights Commission administratively

closed Plaintiff’s complaint and on April 7, 2021, less than 90 days prior to the filing of this Petition,

the Iowa Civil Rights Commission issued a right to sue letter with respect to Plaintiff’s charges.

                                      FACTUAL BACKGROUND

        7.         On November 20, 2013, Defendant hired Carlos as a Senior Process (Executive

Level in Programming) to provide technical support over the phone and by live internet chat.

        8.         Carlos was an hourly, non-exempt employee.

        9.         Though Carlos’ shift began at 8:00 a.m., Carlos typically arrived to work at 7:45 a.m.

        10.        Defendant ordered Carlos to begin working at 7:45 a.m.

        11.        Defendant failed to pay Carlos for these 15 minutes of work.

        12.        Defendant also forced Carlos to work during his unpaid lunch hour.

        13.        Carlos repeatedly complained about Defendant’s failure to pay him for all the time

he worked.

        14.        Around 2015, Kleber De Souza became Carlos’ manager.

        15.        In February 2018, Carlos became very sick. He was hospitalized for five days and

eventually diagnosed with Hepatitis B.

        16.        De Souza knew Carlos missed work because he was hospitalized, but still issued him

a disciplinary attendance point for the absence.

        17.        De Souza told Carlos he had to choose between his health and his job.

        18.        Carlos continued to miss work for doctor’s appointments every few months due to

his Hepatitis B.

        19.        Around May 2019, De Souza told Carlos’ direct supervisor, David Blinshenko, to

start assigning Carlos the most difficult cases.

        20.        These cases were more time-consuming and complex or involved difficult clients.


                                                      2
     Case 4:21-cv-00197-RGE-SBJ Document 1-1 Filed 07/02/21 Page 14 of 26
                 E-FILED 2021 MAY 27 10:01 AM POLK - CLERK OF DISTRICT COURT




           21.   Blinshenko claimed they were assigning Carlos these cases because he was so good at

his job.

           22.   Carlos had been a top performer, but because the difficult cases took longer to close

and the clients tended to be angrier, Carlos’ performance numbers suffered.

           23.   Carlos repeatedly asked Blinshenko to stop assigning him an overwhelming number

of difficult cases, but Blinshenko persisted in doing so.

           24.   The added stress exacerbated Carlos’ Hepatitis B.

           25.   Carlos also began to suffer from depression brought on by stress at work.

           26.   Around August 13, Defendant placed Carlos on a performance improvement plan

(“PIP”).

           27.   Many of the “issues” identified in the PIP occurred as the direct result of

Defendant’s retaliatory work assignments.

           28.   The PIP was supposed to last until September 13, 2019.

           29.   From August 13 to 26, Carlos continued working but struggled because his Hepatitis

B was flaring up.

           30.   The increased stress forced Carlos to use paid time off from August 26 to 30.

           31.   Carlos’ health deteriorated to the point his immune system began crashing. Carlos

was hospitalized from September 2 through 5.

           32.   Carlos’ wife, Hilda, notified De Souza and Blinshenko about Carlos’ hospitalization.

           33.   On September 9, Carlos returned to work, but he became very ill and almost lost

consciousness.

           34.   Carlos’ doctor ordered him off work for the rest of the week.

           35.   On September 12, Hilda messaged Blinshenko that Carlos had fainted. She said

Carlos was unable to walk, was short of breath, and may have to change his medication.


                                                    3
     Case 4:21-cv-00197-RGE-SBJ Document 1-1 Filed 07/02/21 Page 15 of 26
               E-FILED 2021 MAY 27 10:01 AM POLK - CLERK OF DISTRICT COURT




       36.     Hilda asked Blinshenko who she should contact to apply for short-term disability.

       37.     Blinshenko failed to respond.

       38.     On September 16, Carlos again tried to return to work but was unable to complete

the workday. Hilda picked him up and took him to the doctor.

       39.     Around 10:30 a.m., Carlos emailed Defendant’s Benefits department that he had

been hospitalized. Carlos requested FMLA and short-term disability paperwork.

       40.     Hilda also sent a doctors’ note about Carlos’ inability to work to Blinshenko. Hilda

also reported that she and Carlos had contacted the Benefits Department.

       41.     The evening of September 16, Carlos again emailed the Benefits and Human

Resources Departments. Carlos asked for FMLA and short-term disability paperwork “as soon as

possible.” Carlos explained he had “a medical condition and [was] unable to perform [his] work.”

       42.     By September 22, Defendant still had not responded. Carlos sent another email,

stressing it was “an urgent matter.”

       43.     Later that day, Carlos received and returned an official Leave of Absence Form.

       44.     On the form, Carlos wrote that he was hospitalized from September 2 through 5,

and that he had gotten sick when he tried to return on September 9. Carlos also reported that his

doctor excused him from working until September 23.

       45.     Carlos returned to work on September 23 but could not login to his computer.

       46.     Carlos sought out Blinshenko, to find out what was going on.

       47.     Blinshenko fired Carlos on the spot.

       48.     Blinshenko claimed Carlos failed to complete the PIP.

       49.     The PIP was supposed to run from August 12 to September 12.

       50.     Carlos had been on protected leave since August 26.




                                                 4
     Case 4:21-cv-00197-RGE-SBJ Document 1-1 Filed 07/02/21 Page 16 of 26
               E-FILED 2021 MAY 27 10:01 AM POLK - CLERK OF DISTRICT COURT




       51.     David Blinshenko was an employee and agent of Defendant, acting at all material

times within the scope of his employment and agency.

       52.     Kleber De Souza was an employee and agent of Defendant, acting at all material

times within the scope of his employment and agency.

                                    COUNT I
                    VIOLATIONS OF THE IOWA CIVIL RIGHTS ACT
                  DISABILITY DISCRIMINATION AND RETALIATION

       53.     Plaintiff repleads paragraphs 1 through 52 as if fully set forth herein.

       54.     Plaintiff was disabled within the meaning of the Iowa Civil Rights Act.

       55.     Plaintiff’s Hepatitis B substantially limited one or more major life activities, including

but not limited to his ability to take care of himself, walk, perform manual tasks, and work.

       56.     Plaintiff’s Hepatitis B also affected Plaintiff’s muscular, digestive, central nervous,

endocrine, and circulatory systems.

       57.     In the alternative, Defendant perceived Plaintiff as being disabled.

       58.     Defendant discriminated against Plaintiff and fired him.

       59.     Plaintiff’s disability was a motivating factor in Defendant’s discrimination.

       60.     Plaintiff requested reasonable accommodations.

       61.     Defendant failed to accommodate Plaintiff.

       62.     Defendant retaliated against Plaintiff and fired him.

       63.     Plaintiff’s requests for reasonable accommodations were a motivating factor in

Defendant’s retaliation.

       64.     As a result of Defendant’s illegal acts and omissions, Plaintiff has in the past and will

in the future suffer injuries and damages, including but not limited to mental and emotional distress,

embarrassment, betrayal, stress, loss of enjoyment of life, medical expenses, lost wages, and

employment benefits.


                                                   5
     Case 4:21-cv-00197-RGE-SBJ Document 1-1 Filed 07/02/21 Page 17 of 26
               E-FILED 2021 MAY 27 10:01 AM POLK - CLERK OF DISTRICT COURT




       WHEREFORE, Plaintiff demands judgment against Defendant in an amount that will fully

and fairly compensate him for his injuries and damages, for appropriate equitable relief, for

prejudgment and postjudgment interest, for attorney fees including litigation expenses, for the costs

of this action, and for such other relief as may be just in the circumstances and consistent with the

purpose of the Iowa Civil Rights Act.

                                COUNT II
             VIOLATION OF IOWA WAGE PAYMENT COLLECTION LAW
                               WAGE THEFT

       65.     Plaintiff repleads paragraphs 1 through 64 as if fully set forth.

       66.     Plaintiff was an hourly, non-exempt employee.

       67.     Plaintiff performed work on behalf of Defendant before his normal hours and

during his unpaid lunch hour.

       68.     Defendant intentionally failed to pay Plaintiff the full amount of his wages due in

violation of the Iowa Wage Payment Collection Law.

       69.     As a result of Defendant’s acts and omissions, Plaintiff has lost wages.

       WHEREFORE, Plaintiff demands judgment against Defendant in an amount which will

fully and fairly compensate him for his injuries and damages, for liquidated damages, for attorney

fees, including litigation expenses, for prejudgment and postjudgment interest, for the cost of this

action, and for such other relief as may be just in the circumstances and consistent with the purpose

of the Wage Payment Collection Law.

                              COUNT III
        INTERFERENCE IN VIOLATION OF FAMILY MEDICAL LEAVE ACT

       70.     Plaintiff repleads paragraphs 1 through 69 as if fully set forth herein.

       71.     At all times material to this case, Defendant Cognizant Technology Solutions

Services, LLC was an “employer” within the meaning of the FMLA.



                                                   6
     Case 4:21-cv-00197-RGE-SBJ Document 1-1 Filed 07/02/21 Page 18 of 26
                E-FILED 2021 MAY 27 10:01 AM POLK - CLERK OF DISTRICT COURT




        72.     At all times material to this case, Plaintiff was an “eligible employee” within the

meaning of the FMLA.

        73.     In August and September 2019, Plaintiff suffered from a “serious health condition.”

        74.     In September 2019, Plaintiff provided Defendant notice that he needed leave to due

to his serious health condition.

        75.     Defendant failed to notify Plaintiff in writing whether his leave would be designated

as FMLA leave.

        76.     Defendant failed to provide Plaintiff written notice detailing his obligations under

the FMLA.

        77.     Defendant failed to provide Plaintiff with the protected leave required by the FMLA.

        78.     Defendant interfered with Plaintiff’s right to take leave.

        79.     Defendant considered FMLA-protected leave as a negative factor when it disciplined

Plaintiff, placed him on a PIP, and fired him.

        80.     Defendant failed to allow Plaintiff the full length of time to improve his performance

under the PIP due to his FMLA leave.

        81.     As a result of Defendant’s acts and omissions, Plaintiff has in the past and will in the

future suffer damages including lost wages and employment benefits.

        WHEREFORE, Plaintiff demands judgment against Defendant in an amount that will fully

and fairly compensate him for his injuries and damages, for liquidated damages, for appropriate

equitable and injunctive relief, for prejudgment and postjudgment interest, for attorney fees and

litigation expenses, for the costs of this action, and for such other relief as may be just in the

circumstances and consistent with the purpose of the FMLA.




                                                    7
Case 4:21-cv-00197-RGE-SBJ Document 1-1 Filed 07/02/21 Page 19 of 26
        E-FILED 2021 MAY 27 10:01 AM POLK - CLERK OF DISTRICT COURT




                                JURY DEMAND

 COMES NOW the Plaintiff and requests a trial by jury.




                                       _/s/ _ David Albrecht_______
                                      FIEDLER LAW FIRM, P.L.C.
                                      David Albrecht AT0012635
                                      david@employmentlawiowa.com
                                      Amy Beck AT0013022
                                      amy@employmentlawiowa.com
                                      8831 Windsor Parkway
                                      Johnston, IA 50131
                                      Telephone: (515) 254-1999
                                      Fax: (515) 254-9923
                                      ATTORNEYS FOR PLAINTIFF




                                         8
        Case 4:21-cv-00197-RGE-SBJ Document 1-1 Filed 07/02/21 Page 20 of 26
                     E-FILED 2021 JUN 07 3:37 PM POLK - CLERK OF DISTRICT COURT




                        IN THE IOWA DISTRICT COURT FOR POLK COUNTY


  CARLOS ALBERTO CAVALCANTI COELHO,                      CASE NO. LACL150737
  JR.,

        Plaintiff,

  vs.

  COGNIZANT TECHNOLOGY SOLUTIONS                               AFFIDAVIT OF SERVICE
  SERVICES, LLC,

        Defendant.


STATE OF IOWA                    )
                                 ) SS:
COUNTY OF POLK                   )

          I, Haley Bryant, being duly sworn on oath depose and state that I am neither a party to the

above-entitled cause of action, nor an attorney representing either party, that on the 2nd day of June,

2021, I served the Original Notice and Petition and Jury Demand upon Cognizant Technology

Solutions Servies, LLC by personally serving a copy to its registered agent at Corporate Service

Company, 505 5th Ave., Suite 729, Des Moines, Iowa 50309.

          I certify under penalty of perjury and pursuant to the laws of the State of Iowa that the

foregoing is true and correct.

          Dated this 7th day of June, 2021.


                                               _____________________________
                                               Haley Bryant
Service Fees:

Process              $ 15.00
Mileage              $ 4.47
Total:               $ 19.47
     Case 4:21-cv-00197-RGE-SBJ Document 1-1 Filed 07/02/21 Page 21 of 26
                E-FILED 2021 JUN 18 11:53 AM POLK - CLERK OF DISTRICT COURT




                 IN THE IOWA DISTRICT COURT FOR POLK COUNTY

CARLOS ALBERTO CAVALCANTI                        )
COELHO, JR,                                      )
                                                 )
                Plaintiff,                       )
                                                 )      Case No.: LACL150737
         vs.                                     )
                                                 )
COGNIZANT TECHNOLOGY                             )
SOLUTIONS SERVICES, LLC,                         )
                                                 )
                Defendant.                       )

               DEFENDANT’S UNOPPOSED MOTION FOR AN EXTENSION
                  OF TIME TO ANSWER OR OTHERWISE RESPOND

         Defendant Cognizant Technology Solutions Services, LLC, hereby moves the Court for

an extension of time in which to answer or otherwise respond to Plaintiff’s Petition. Defendant’s

counsel has conferred with Plaintiff’s counsel, and Plaintiff’s counsel does not oppose the

motion. In support of its motion, Defendant states:

         1.     Plaintiff filed his original Petition on May 27, 2021.

         2.     Defendant was served with Plaintiff’s Petition on June 2, 2021. Defendant’s

current deadline to answer or otherwise respond is June 22, 2021.

         3.     Defendant needs additional time to review and investigate the allegations in the

Petition and prepare an appropriate response to the same.

         4.     Defendant respectfully requests a two-week extension, through and including July

6, 2021, to answer or otherwise respond.

         5.     Counsel for Defendant has contacted counsel for Plaintiff and has been advised

that Plaintiff has no objection to the requested extension.

         6.     No prior extensions have been requested and the extension will not prejudice any

party.
     Case 4:21-cv-00197-RGE-SBJ Document 1-1 Filed 07/02/21 Page 22 of 26
               E-FILED 2021 JUN 18 11:53 AM POLK - CLERK OF DISTRICT COURT




       WHEREFORE, Defendant respectfully moves this Court for an extension of time through

and including July 6, 2021, to answer or otherwise respond to Plaintiff’s Petition.



                                                     Respectfully submitted,


                                                     /s/ Jeannie M. DeVeney
                                                     Jeannie M. DeVeney, AT0002008
                                                     LITTLER MENDELSON, P.C.
                                                     1201 Walnut Street, Suite 1450
                                                     Kansas City, MO 64106
                                                     Telephone: 816.627.4400
                                                     Facsimile: 816.627.4444
                                                     jdeveney@littler.com

                                                     ATTORNEY FOR DEFENDANT



                                CERTIFICATE OF SERVICE

       I hereby certify that on June 18, 2021, a true and correct copy of the foregoing was

electronically submitted via the Court’s e-filing system, which generated notice of same to the

following counsel of record:

       David Albrecht, AT0012635
       Amy Beck, AT0013022
       FIEDLER LAW FIRM, P.L.C.
       8831 Windsor Parkway
       Johnston, IA 50131
       Telephone: 515.254.1999
       Facsimile: 515.254.9923
       david@employmentlawiowa.com
       amy@employmentlawiowa.com

       ATTORNEYS FOR PLAINTIFF


                                                     /s/ Jeannie M. DeVeney
                                                     ATTORNEY FOR DEFENDANT




                                                 2
    Case 4:21-cv-00197-RGE-SBJ Document 1-1 Filed 07/02/21 Page 23 of 26
              E-FILED 2021 JUN 18 11:53 AM POLK - CLERK OF DISTRICT COURT




                  IN THE IOWA DISTRICT COURT FOR POLK COUNTY

 CARLOS ALBERTO CAVALCANTI                   )
 COELHO, JR,                                 )
                                             )
                  Plaintiff,                 )
                                             )     Case No.: LACL150737
        vs.                                  )
                                             )
 COGNIZANT TECHNOLOGY                        )
 SOLUTIONS SERVICES, LLC,                    )
                                             )
                  Defendant.                 )

                                ENTRY OF APPEARANCE
       Jeannie M. DeVeney, of Littler Mendelson, P.C., hereby enters her appearance as counsel

of record on behalf of Defendant Cognizant Technology Solutions Services, LLC, in the above-

captioned case.

                                                  Respectfully submitted,


                                                  /s/ Jeannie M. DeVeney________________
                                                  Jeannie M. DeVeney, AT0002008
                                                  LITTLER MENDELSON, P.C.
                                                  1201 Walnut Street, Suite 1450
                                                  Kansas City, MO 64106
                                                  Telephone: 816.627.4400
                                                  Facsimile: 816.627.4444
                                                  jdeveney@littler.com

                                                  ATTORNEY FOR DEFENDANT
    Case 4:21-cv-00197-RGE-SBJ Document 1-1 Filed 07/02/21 Page 24 of 26
              E-FILED 2021 JUN 18 11:53 AM POLK - CLERK OF DISTRICT COURT




                               CERTIFICATE OF SERVICE

       I hereby certify that on June 18, 2021, a true and correct copy of the foregoing was

electronically submitted via the Court’s e-filing system, which generated notice of same to the

following counsel of record:

       David Albrecht, AT0012635
       Amy Beck, AT0013022
       FIEDLER LAW FIRM, P.L.C.
       8831 Windsor Parkway
       Johnston, IA 50131
       Telephone: 515.254.1999
       Facsimile: 515.254.9923
       david@employmentlawiowa.com
       amy@employmentlawiowa.com

       ATTORNEYS FOR PLAINTIFF


                                                   /s/ Jeannie M. DeVeney
                                                   ATTORNEY FOR DEFENDANT




                                              2
     Case 4:21-cv-00197-RGE-SBJ Document 1-1 Filed 07/02/21 Page 25 of 26
              E-FILED           LACL150737 - 2021 JUN 21 12:50 PM      POLK
                                   CLERK OF DISTRICT COURT              Page 1 of 2



                  IN THE IOWA DISTRICT COURT FOR POLK COUNTY

 CARLOS ALBERTO CAVALCANTI                      )
 COELHO, JR,                                    )
                                                )
                 Plaintiff,                     )
                                                )      Case No.: LACL150737
        vs.                                     )
                                                )
 COGNIZANT TECHNOLOGY                           )
 SOLUTIONS SERVICES, LLC,                       )
                                                )
                 Defendant.                     )

                                             ORDER

       The Court this day takes up Defendant Cognizant Technology Solutions Services, LLC’s

Unopposed Motion for an Extension of Time to Answer or Otherwise Respond. After considering

the motion, it is GRANTED. The deadline for Defendant to answer or otherwise respond to

Plaintiff’s Petition is extended up to and including July 6, 2021.

       IT IS SO ORDERED.
 Case 4:21-cv-00197-RGE-SBJ Document 1-1 Filed 07/02/21 Page 26 of 26
           E-FILED                     LACL150737 - 2021 JUN 21 12:50 PM   POLK
                                          CLERK OF DISTRICT COURT           Page 2 of 2




                                               State of Iowa Courts
Case Number                     Case Title
LACL150737                      CARLOS CAVALCANTI COELHO JR V COGNIZANT
                                TECHNOLOGY SOLUTIONS
Type:                           OTHER ORDER
                                                          So Ordered




Electronically signed on 2021-06-21 12:50:47
